Citation Nr: 1112476	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-23 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Whether new and material evidence has been submitted to reopen a claim for eligibility to Dependents' Educational Assistance (DEA) benefits pursuant to the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney
ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to February 1953.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the claims of service connection for the cause of the Veteran's death, DIC pursuant to the provisions of 38 U.S.C.A. § 1318, and eligibility to DEA benefits pursuant to the provisions of 38 U.S.C.A. Chapter 35.  In September 2010, the Board remanded the claims for additional development.

As an initial matter, prior to his death in May 2002, the Veteran had filed a claim for service connection for glomerulonephritis, which was remanded by the Board in January 2001.  In June 2002, the appellant filed VA Form 21-534 in application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by Surviving Spouse or Child.  On that form, the appellant stated that she was claiming DIC benefits, but then inquired as to the current remand status of the Veteran's claim for service connection for glomerulonephritis.  The Board interprets the June 2002 claim as one that included a claim for service connection for glomerulonephritis, for accrued benefits purposes.  To date, that claim has not been developed or adjudicated.  Therefore, the Board refers the appellant's claim for service connection for glomerulonephritis, for accrued benefits purposes, for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).   38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the appellant's claims. 

First, it does not appear that the development of the appellant's claim conducted subsequent to the September 2010 remand has been associated with the claims file.  Specifically, though in February 2011, the appellant's representative references a Supplemental Statement of the Case issued in January 2011, the claims file does not include that document, nor does it include the duty to assist letters that were to be sent to the appellant on remand, as well as any other evidence that may have been received.  Accordingly, as it appears that the claims file is incomplete, the Board has no choice but to remand the claim so that the remainder of the file can be obtained and associated with the claims file. 

Next, with regard to the pending claim for service connection for glomerulonephritis, for accrued benefits purposes, the Board finds that this claim is inextricably intertwined with the pending claims, as the resolution of that claim is necessary in order to adjudicate the appellant's claims related to the Veteran's cause of death.  In that regard, the Board notes that the Veteran's claim for service connection for glomerulonephritis was on remand status at the time of his death and further development had been accomplished, including a February 2002 VA examination and addendum opinion.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Associate with the claims file the actions taken since the September 2010 Board remand, to include notices sent to the appellant as instructed by the remand, further development taken or information received, and the January 2011 Supplemental Statement of the Case.

2.  Develop and adjudicate the appellant's claim for service connection for glomerulonephritis, for accrued benefits purposes.  She should be informed of her appeal rights and any further action should be deferred until the expiration of the appeal period or the filing of a substantive appeal.  

3.  Then, readjudicate the claims for whether new and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death, entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318, and eligibility to DEA benefits pursuant to the provisions of 38 U.S.C.A. Chapter 35.  If the decisions remain adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


